DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  while the phrase “perform to” is in line 6, the words “forms”, “measures”, “determines”, “divides” and “distributes”, in lines 7, 8, 11, 14 and 16 respectively, should be changed to “form”, “measure”, “determine”, “divide” and “distribute”, respectively.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 2 of the claim 5, the word “the” should be changed to “that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and thus depending claims 2-4, recites the limitations “a processor; and 
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: forms blocks …; measures signal quality …; determines, …, a distribution ratio ..; and divides the data into two pieces …, and distributes …”. According to the claims, the processor executes the computer program instructions to perform the forming, measuring, determining, dividing and distributing etc. operations. However, first, the disclosure does not clearly disclose “a processor” and “a storage medium having computer program instructions stored thereon”. Second, the disclosure does not clearly teach/disclose how to use a processor that executes computer program instructions to perform all the forming, measuring, determining, dividing and distributing etc. operations. The disclosure does not disclose where the “a processor” is located, and how the program instructions perform all those operations that need to be performed at different terminals (or station and terminal). As shown in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al (US 2019/0261262) in view of Ishizu et al (JP 2011061253; English .
1). With regard to claim 1, Stiles et al discloses an optical/RF wireless hybrid communication system (Figure 1 etc.) that transmits frames (Abstract etc.: “data frames”) by using channels of an RF wireless link (RF channel 18) and an optical wireless link (Optical channel 16), comprising: 
a processor (switch controller 30/50, and Figure 2, with CPU etc. [0079] and [0087] etc.); and 
a storage medium having computer program instructions stored thereon ([0076]-[0079] and [0087], it is obvious to one skilled in the art that the system has a storage medium storing the computer program instructions or “software” etc.), when executed by the processor, perform to: 
forms blocks of frames ([0061], [0070]-[0072], blocks of frames are formed); 
measures signal quality of frames transmitted through the channel of the RF wireless link and signal quality of frames transmitted through the channel of the optical wireless link ([0044] and [0072] etc., signal quality of frames are measured); 
determines, on the basis of the signal quality, a distribution ratio of the frames transmitted through the channel of the RF wireless link and the frames transmitted through the channel of the optical wireless link in the data ([0070]-[0072], “The switch/controller 30 determines at layer 2 whether frames of the data will be transmitted over the optical channel 16, the RF channel 18, or both. The determination is based on the content of the data frames, and, in some implementations, the determination may be made separately for each individual frame of the data. Once the determination is made, 
distributes one frame group to the channel of the RF wireless link and the other frame group to the channel of the optical wireless link or distributes all frame groups in the data to the channel of the RF wireless link or the channel of the optical wireless link ([0070] and [0082] etc.). 
Stiles et al discloses to determine specific numbers of frames to be transmitted in optical channel and RF channel; but, Stiles et al does not expressly disclose a distribution ratio of the frames transmitted through the RF channel and the frames transmitted through the optical channel; and Stiles also does not expressly discloses: forms blocks of a predetermined number of frames as one piece of data; divides the data into two pieces on the basis of the distribution ratio. 
However, first as discussed above, to determine specific numbers of frames to be transmitted in optical channel and RF channel are determined is equivalent to determine a distribution ratio of the frames to be transmitted in optical channel and RF channel. Second, Ishizu et al discloses a free space communication, in which input signals can be distributed into two transmitters based a distribution radio ([0081]-[0086], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ishizu et al and Takei et al to the system/method of Stiles et al so that a plurality of frame can be put input one block, and the frames to be transmitted in optical channel and the frames to be transmitted in RF channel can be allocated based on a distribution ratio that is determined according to a measured signal quality, and the demodulation/reconstruction/decoding of the received signal at a remote receiver can be made easier, and the managements of different bandwidths, routes, and multiple devices (transmitters/receivers) also can be made easier, and the system reliability can be enhanced.
2). With regard to claim 2, Stiles et al and Ishizu et al and Takei et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiles et al and Ishizu et al and Takei et al further discloses wherein the computer program instructions further perform to add, to a head of the frame group, control information used for the distribution unit to distribute the frame group to the channel of the RF wireless link and the channel of the optical wireless link (Stiles: [0062], [0066] and [0071], “Data transmitted between the nodes includes a combination of user data and overhead data. Overhead data includes various management data that allows communication between subsystems within each node”. Ishizu: header is added to the packet, [0061]-[0063]. That is, the combination of Stiles et al and Ishizu et al and Takei 
3). With regard to claim 5, Stiles et al discloses a control method for controlling an optical/RF wireless hybrid communication system (Figure 1 etc.) the transmits data by using channels of an RF wireless link (RF channel 18) and an optical wireless link (Optical channel 16), the method executing: 
a block formation procedure (Figures 1 and 2, [0061], [0070]-[0072] and [0083]-[0084], via the switch component etc.; blocks of frames are formed) for forming blocks of frames; 
a signal quality measurement procedure for measuring signal quality of data transmitted through the channel of the RF wireless link and signal quality of data transmitted through the channel of the optical wireless link ([0044] and [0072] etc., signal quality of frames are measured); 
a distribution determination procedure for determining, on the basis of the signal quality measured in the signal quality measurement procedure, a distribution ratio of data transmitted through the channel of the RF wireless link and data transmitted through the channel of the optical wireless link in the data ([0070]-[0072] and [0085-[0087]; “The switch/controller 30 determines at layer 2 whether frames of the data will be transmitted over the optical channel 16, the RF channel 18, or both. The determination is based on the content of the data frames, and, in some implementations, the determination may be made separately for each individual frame of the data. Once the determination is made, the switch/controller 30 provides the data 
a distribution procedure (via the data link protocol component 74; [0085-[0087]) for dividing the data into two pieces determined by the distribution determination procedure, and distributing one frame group to the channel of the RF wireless link and the other frame group to the channel of the optical wireless link or distributing all frame groups in the data to the channel of the RF wireless link or the channel of the optical wireless link ([0070], [0082] and [0085-[0087]etc.). 
Stiles et al discloses to determine specific numbers of frames to be transmitted in optical channel and RF channel; but, Stiles et al does not expressly disclose a distribution ratio of data transmitted through the channel of the RF wireless link and data transmitted through the channel of the optical wireless link in the data; and Stiles also does not expressly discloses: forming blocks of a predetermined number of frames as one piece of data; and a distribution procedure for dividing the data into two pieces on the basis of the distribution ratio determined by the distribution determination procedure.
However, first as discussed above, to determine specific numbers of frames to be transmitted in optical channel and RF channel are determined is equivalent to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ishizu et al and Takei et al to the system/method of Stiles et al so that a plurality of frame can be put input one block, and the frames to be transmitted in optical channel and the frames to be transmitted in RF channel can be allocated based on a distribution ratio that is determined according to a measured signal quality, and the demodulation/reconstruction/decoding of the received signal at a remote receiver can be made easier, and the managements of different bandwidths, routes, and multiple devices (transmitters/receivers) also can be made easier, and the system reliability can be enhanced.
4). With regard to claim 6, Stiles et al and Ishizu et al and Takei et al disclose all of the subject matter as applied to claim 5 above. And the combination of Stiles et al and Ishizu et al and Takei et al further discloses the control method according to claim 5, further comprising a control information addition procedure for adding, to a head of the frame group, control information used in the distribution procedure to distribute the frame group to the channel of the RF wireless link and the channel of the optical wireless link (Stiles: [0062], [0066] and [0071], “Data transmitted between the nodes . 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al and Ishizu et al and Takei et al as applied to claims 1 and 5 above, and further in view of Elbatt et al (US 2004/0062551).
1). With regard to claim 4, Stiles et al and Ishizu et al and Takei et al disclose all of the subject matter as applied to claim 1 above. And Stiles et al and Ishizu et al and Takei et al disclose wherein, in bidirectional communication, one direction is capable of transmitting the data while distributing the data to the channels of both the RF wireless link and the optical wireless link, and the other direction transmits the data through the RF wireless link and the optical wireless link (Figure 1, the optical channel and RF channels transmits data in both directions).
But, Stiles et al and Ishizu et al and Takei et al do not expressly disclose wherein, in bidirectional communication, one direction is capable of transmitting the data while distributing the data to the channels of both the RF wireless link and the optical wireless link (Stiles: , and the other direction transmits the data through only the RF wireless link. 

2). With regard to claim 8, Stiles et al and Ishizu et al and Takei et al disclose all of the subject matter as applied to claim 5 above. And Stiles et al and Ishizu et al and Takei et al disclose wherein, when the optical/RF wireless hybrid communication system performs bidirectional communication, one direction is capable of transmitting the data while distributing the data to the channels of both the RF wireless link and the optical wireless link, and the other direction transmits the data through the RF wireless link and the optical wireless link (Figure 1, the optical channel and RF channels transmits data in both directions).
But, Stiles et al and Ishizu et al and Takei et al do not expressly disclose wherein, when the optical/RF wireless hybrid communication system performs bidirectional communication, one direction is capable of transmitting the data while distributing the data to the channels of both the RF wireless link and the optical wireless link, and the other direction transmits the data through only the RF wireless link.
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210266071 A1
US 20020122230 A1
US 8923701 B2
US 6928248 B2
US 20020122231 A1

US 20180269972 A1
US 20120068880 A1
US 20040037566 A1
US 11115119 B1
US 10727949 B2
US 5946120 A
US 20180191431 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        January 12, 2022